Grant, J.
(after stating the facts). The judgment of the circuit court was wrong. The clear intent of the will was to secure to the widow the use of the entire estate for life, and that upon the termination of the life estate the legatees mentioned in the fourth and fifth clauses should take. The life estate in the widow was as effectually terminated by her election as it could be by her death. The will makes no provision for the care and control of the estate in the event that the life estate should be terminated by the election of the widow. It is conceded that, but for the sixth clause, the legatees named in the fourth clause would be entitled to receive their legacies at once. But it is insisted that the right to receive is limited upon the death of the wife. The clear intent of the testator was to create a life' estate, and it probably never occurred to him that his wife would take under the statute, and thus terminate such estate. It is equally clear that he intended that upon the termination of that estate his property should he distributed at once to his legatees. In re Woodburn’s Estate, 151 Pa. St. 586; *594Coover’s Appeal, 74 Pa. St. 143; Small v. Marburg, 77 Md. 11. Dean v. Mumford, 102 Mich. 510, has no application to this case.
Judgment reversed, and the case remanded to the probate court of Wayne county for further proceedings in accordance with this opinion.
Long, C. J., Montgomery and Moore, JJ., concurred. Hooker, J., did not sit.